 
 
I 
110th CONGRESS 
1st Session 
S. CON. RES. 54 
IN THE HOUSE OF REPRESENTATIVES 
 
December 10, 2007 
Referred to the  Committee on Oversight and Government Reform  
 
CONCURRENT RESOLUTION 
Supporting the designation of a week as National Cardiopulmonary Resuscitation and Automated External Defibrillator Awareness Week. 
 
 
Whereas heart disease remains the leading cause of death in the United States; 
Whereas heart disease affects men, women, and children of every age and race in the United States, regardless of where they live; 
Whereas approximately 325,000 coronary heart disease deaths annually occur out of hospital or in an emergency room; 
Whereas approximately 95 percent of sudden cardiac arrest victims die before arriving at the hospital; 
Whereas sudden cardiac arrest results from an abnormal heart rhythm in most adults; 
Whereas in 27.4 percent of cases of sudden cardiac arrest, the victim is located in a place other than a hospital and receives cardiopulmonary resuscitation by a bystander; 
Whereas prompt delivery of cardiopulmonary resuscitation more than doubles the chance of survival from sudden cardiac arrest by helping to maintain vital blood flow to the heart and brain, increasing the amount of time that an electric shock from a defibrillator can be effective; 
Whereas an automated external defibrillator, even when used by a bystander, is safe, easy to operate, and highly effective in restoring a normal heart rhythm, significantly increasing the chance of survival for many victims if used immediately after the onset of sudden cardiac arrest; 
Whereas death or severe brain injury is likely to occur unless resuscitation measures are started no later than 10 minutes after the onset of sudden cardiac arrest; 
Whereas the interval between the 911 call and the arrival of EMS personnel is typically longer than 5 minutes, and achieving high survival rates therefore depends on a public trained in cardiopulmonary resuscitation and automated external defibrillator use; and 
Whereas the American Heart Association, the American Red Cross, and the National Safety Council are preparing related public awareness and training campaigns on cardiopulmonary resuscitation and automated external defibrillation to be held during the first week of June each year: Now, therefore, be it  
 
That the Congress— 
(1)supports the goals and ideals of a National Cardiopulmonary Resuscitation and Automated External Defibrillator Awareness Week to establish well-organized programs to increase public training in cardiopulmonary resuscitation and automated external defibrillator use and to increase public access to automated external defibrillators; and 
(2)calls upon the people of the United States and interested organizations to observe such a week with appropriate ceremonies and activities. 
 
  Passed the Senate December 6, 2007. Nancy Erickson, Secretary   
  
